Citation Nr: 0607560	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  03-28 902	)	DATE
	)
On appeal from the decision of the 
Department of Veterans Affairs Regional Office in San Diego, 
California

THE ISSUES

1. Entitlement to service connection for a left wrist 
disability. 

2. Entitlement to an initial rating higher than 10 percent 
for lumbar sprain prior to February 14, 2005, and an initial 
rating higher than 40 percent from February 14, 2005. 

3. Entitlement to an initial rating higher than 10 percent 
for cervical sprain prior to February 14, 2005, and an 
initial rating higher than 30 percent from February 14, 2005. 

4. Entitlement to an initial rating higher than 10 percent 
for bilateral tinea pedis with onychomycosis. 

5. Entitlement to an initial compensable rating for right 
patellofemoral syndrome. 

6. Entitlement to an initial compensable rating for left 
patellofemoral syndrome.

7. Entitlement to an initial compensable rating for migraine. 
REPRESENTATION

Veteran represented by:	Disabled American Veterans


FINDINGS OF FACT

1. The veteran served on active duty from July 1974 to August 
2001. 

2. On September 16, 2005, prior to the promulgation of a 
decision in the appeal, the veteran in writing notified the 
Board that he was withdrawal all the issues on appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the veteran. 38 C.F.R. § 20.204.  

The veteran has withdrawn his appeal of all issues.  As there 
remains no allegation of error of fact or law for 
consideration by the Board, the Board lacks appellate 
jurisdiction, and the appeal is dismissed.

                                                                     
(The ORDER follows on the next page.) 





ORDER

The appeal is dismissed.




		
GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


